Citation Nr: 1760684	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bipolar affective disorder with alcohol dependence in remission (claimed as post-traumatic stress disorder (PTSD) with alcoholism). 

2.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied service connection for a bilateral foot condition and bipolar affective disorder with alcohol dependence in remission (claimed as PTSD with alcoholism).


FINDING OF FACT

On December 11, 2017, the Board was notified by the Social Security Administration that the appellant died in June 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  


ORDER

The appeal is dismissed.




		
MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


